DRUMMOND, District Judge,
presiding. The court instructed the jury that if they believed the parties mutually understood, on the 6th of November, that the contract was complete and binding in case the reply from New York was satisfactory, and that in such event nothing further was to be done by either party to complete the contract, then the contract was binding, and the plaintiff was entitled to recover; but, if both parties did not so mutually understand it, then the plaintiff could not recover.
The jury found a verdict for the plaintiff of $1,750.
The defendants have filed a motion for a new trial.